Summit App. No. 17156. This cause is pending as an appeal from the Court of Appeals for Summit County. On September 27,1996, counsel for appellee filed a document titled “State of Ohio’s Motion for Relief Pursuant to S.CtPrac.R. XIV, Sec. 4” and “State of Ohio’s Motion for Relief Pursuant to S.CtPrac.R. XIV, Sec. 4, to be Heard at Oral Argument Pursuant to S.CtPrac.R. IX, Sec. 1(A)(1).” Counsel for appellee apparently attempted to redact certain portions of the document by drawing a line through them and initialing the modifications in order to avoid rejection of the document under S.CtPrac.R. XIV(1)(C). That rule prohibits the filing of a motion to waive the filing deadlines imposed by the Rules of Practice. Whereas the document filed by appellee, despite the attempted redactions, places before the court a prohibited pleading, it violates S.CtPrac.R. XIV(1)(C) and, therefore,
IT IS ORDERED by the court, sua aponte, that the document be, and hereby is, stricken.